Mr. Justice Raney
delivered the opinion of the court;
A bill to be entitled “ An act to revoke and abolish the present municipal government of the town or city of Palatka, and to reorganize a. city government for the said town or city,” and containing thirty one sections, numbered from 1 to 31, consecutively, passed the Senate at the last session of the Legislature, and in this condition reached the House of Representatives, where it was amended by striking out everything after the enacting clause and inserting in lieu of the matter so struck out, eight, new sections. This amendment was concurred in by the ¡Senate. In enrolling the bill the amendatory sections were substituted for the first eight original sections of the bill, and such amendatory sections and the twenty-three sections, numbered from 9 to 31, consecutively, of the original bill, were enrolled, and in this condition the enrolled bill was signed by the officers of the Senate and House of Representatives, when it u'as carried to the Governor, who approved it on the 3d day of June.
Considering the bill as a whole, though it has.the sanction of the Governor and is certified to by the officers of the-two houses, yet, as is conclusively shown by the journals, it has never been adopted by the two houses referred to.. Cooley C. L., 163-4.
The question presented for decision is whether any part of this ostensible statute, as it appears in both the enrolled and the printed laws, is valid.
In Jones vs. Hutchinson, 43 Ala., 721, the facts were that a bill providing, “ that all existing judgments of courts of record in this State, and all which may hereafter be rendered in said courts of record be, and the same are, liens upon all of the property of the defendants therein, which *295is subject to levy and sale,” originated in and was passed by the Senate. In the House of Representatives the following amendment was adopted : “Provided that the lien shall extend only to property in the county where the judgment was rendered, and in the county where it is recorded in the office of the Probate Court,” and as thus amended the bill passed the House, but the Senate refused to concur in the amendment, and a committee of conference was appointed by the two houses. This'committee reported against the proviso, and recommended that the bill should be passed without it, and this report was concurred in by the House, and the Senate was notified of the House having receded from its amendment.
The bill was never enrolled as it passed ; but in making what was intended to be an enrolled copy, to be signed by the presiding officers of the two houses, and to be presented to the Governor, the proviso was also enrolled as a part of the bill, and in this shape it was signed by the Speaker of the House, and President of the Senate, and approved by the Governor.
It is apparent that the bill, as it was signed by the officers of the two houses and approved by the Governor, made all existing and future judgments of courts of records, liens on the property of the defendants only in the county in which the judgment was or should be rendered, and in those counties where it should be recorded in the office of the Probate Court, while such bill, as it actually passed the two houses, made judgments of courts of record liens on all property of the defendants in any county in the State, whether the judgment had been recorded in the county or not.
Nothing could be plainer than that the Governor had acted on and approved a bill whose provisions were in legal effect one thing, whereas the bill which had passed the two *296houses of the Legislature was entirely different in its legal effect, or, as stated by the Supreme Court of Alabama, the bill which was signed by the officers of the two. houses and approved by the Governor, “was not the bill which had been.passed by the two houses.”
The whole bill was held to be of no validity, the court saying they were not to be understood as deciding that an error of this character would vitiate the whole act, where separate and distinct matter from that of the bill was inadvertently inserted and did ’not affect the original bill as passed, or change its substance or legal effect.
In Moody vs. State, 48 Ala., 115, where certain material amendments had been added to the bill after its introduction, but they were omitted in the enrollment, and did not appear in the enrolled bill, as signed by the officers of the two houses and the Governor, the bill was held to be of no effect as a law.
In Berry vs. Baltimore & Drum Point R. R. Co., 41 Md., 446, the facts were as follows: In 1868 a statute wus passed incorporating the railroad company, and the 19th section, of the act provided that if the company did not complete the road within four years from the time of commencing its construction, the charter was to be null and void. The-commencement was made in 1873, within the time prescribed by the act, and, consequently, as the charter stood, the company had till sometime in 1877 to complete the road.
In 1874 an amendatory act was passed, which, in its third section, recited by way of preamble, that it was feared that the time allowed by the charter for the completion of the road was insufficient, and this third section, as enrolled and approved by the Governor, and as printed in the volume of laws, provided that if the road was not finished; in five years from January, 1870, (thus diminishing instead, of increasing *297the time allowed by the original act,) the charter and all amendments should be void. ' Upon an examination of the engrossed bill, as it was finally acted upon by the two houses of the Legislature, with the endorsements thereon by the proper officers as to the action of the houses, and the journals of both houses, it appeared beyond question that the extension of time for the completion of the road, as provided in the third section of the bill, was five years from the first day of January, 1875. The decision was that as the third section of the amendatory act of 1871, as sealed and approved by the Governor, was materially different from the section as it passed the two houses of the Legislature, it was void; but that as the other portions of said amendatory act, exclusive of said third section, were regularly passed by the Legislature and approved by the Governor, and were (as expressed in the head-note) entirely distinct and severable from the third section, they were valid and effective.
The material difference between the third section of the amendatory act as it passed the two houses, and as it was when approved by the Governor, was occasioned by omitting the word “ five ” after the word “ seventy,” in copying or enrolling the bill for signature and approval, and on account of this omission and material difference the court declared the particular section null and void, and held that the 19th section of the original statute was left unaffected, arid prescribed the time for completion of the road, viz: Four years from the time of commencement in 1873.
What the provisions of the other sections of the amendatory act of 187-1’ were does' not appear in the report of the case. The doctrine, however, upon which they were held good, was that they were “ entirely distinct and sever-able from tlntt which is void.”
In State vs. Platt, 2 So. Ca., (N. S.) 150, it appears that *298the 19th section of “ An act to revise, simplify and abridge the rules, practice, pleadings and forms of courts in this State ” as enrolled and signed by the presiding officers of the Senate and House of Representatives and approved by The Governor, provided, inter alia, that the courts for the county of Barnwell should be held at Barnwell, but the legislative journal showed that the section, as it actually passed the two houses, provided that the courts should be held at Blackville. “ The consequence is,” says the opinion, “ that so much of section 19 as attempts to designate a place of holding said court is without the force of law. In other words, the legal effect is the same as if an independent act, making Blackville the place of holding the courts, had passed the General Assembly, and a totally different act, making Barnwell the place, had been submitted to the Governor in lieu of that passed by the General Assembly.” In regard to (lie effect of the change made in section 19 upon the remainder of the bill, it is remarked by the court that “from the standpoint of legal construction we must regard it as a matter of indifference so far as the general scope of the act is concerned, whether the selection fell upon Barn-well or Blackville, or whether the subject was included or excluded from the bill. It is evident that a bill having in contemplation a complete change in the modas and forms of legal procedure, could not be prejudicially affected in its general usefulness, and perverted from the object it was intended to secure, by uncertainty as to whether the Circuit Courts for Barnwell county were to be held at the one place or at the. other.”
The ground upon which the invalidity of the proviso in the first of the above cases and of the sections in the others is put is that the same subject matter had not been acted upon by both branches of the law making power.
There is no doubt as to the absolute invalidity of section *2999 and all subsequent sections of the ostensible statute before us. They are without the sanction of the two houses of the Legislature.
The validity of the. first eight sections must be passed upon.
“It will,” says Judge Cooley, (Const. Limis., 211, et seq., 5th Ed., or 177 of 3d Ed.,) “sometimes be found that an act of the Legislature is opposed in some of its provisions to the Constitution, while others standing by themselves would be unobjectionable. So the forms observed in passing it may be sufficient for some of the purposes sought to he accomplished by it but insufficient for others. In any such case the portion which conflicts with the Constitution, or in regard to which the necessary conditions have not been obS served, must be treated as a nullity. Whether the other parts of the statute must be adjudged void because of the association, must depend upon a consideration of the object of the law, and in what manner, and to what extent the unconstitutional portion affects the remainder.”
In the case before us the fact is that the 9th and subsequent sections have received the sanction of the Governor alone.; and some consideration of the provisions of the two sets of sections is necessary.
The first section of the act as enrolled and printed provides that within fourteen days after it becomes a law the City Council of Palatka shall divide the city into four wards, and that thereafter voters shall be allowed to vote only in the wards they reside in. Section 2 provides that at the next annual election held in the city there shall be chosen two Aldermen from each ward, and the voters of each ward shall vote for only two Aldermen from their ward ; and at the same time there shall be chosen by all the voters of the city one Alderman at large, to be voted for by all voters without regard towards. Of the two-ward Aldermen chosen *300at the first election for each ward, the one receiving the highest vote is to hold his office for two years and the other to hold for one year, and at each subsequent election one Alderman is to be chosen for each ward and his term is to be two years. The Alderman at large is to be elected annually.
Provisions upon the above subjects are also to be found in sections 20 and 14. Section 20 provides that the Council of Palatka, preparatory to organization under this act, shall during the year 1887 divide the city into not less than four nor more than teu wards, and appoint. polling places and provide for holding elections therein, and within four days after the election the Mayor and Oóuncilmen and officers to be elected shall qualify, and thereafter elections shall be held at such times and places as the Mayor and Council may ordain, consistently with this act. Section 14 ordains that the Council shall be composed of not more than nine Council men, and that they shall be elected for a term of two years at a general election by the qualified electors of the city, and that not more than two residing in any one ward shall be eligible. That at the first election four of the Oóuncilmen shall be elected for one year and the others for two years. The four receiving the highest number of votes at the first election to hold for -the long term and those receiving the next highest to hold for the short term.
As striking as are the dissimilarities in the above provisions of the sections which were adopted by the Legislature, and those which were not, there are still" others to be noticed. The purpose and effect of the first eight sections were that they should become operative as to the existing government or officials of Palatka within the ordinary time prescribed by the Constitution for a statute to go into effect. On the other hand, section 30 provides that “ the present city or town government of Palatka shall not be *301revoked, abolished or impaired until the Mayor and City Council, ora majority of said oounoilmen, shall be elected and qualified under this act.” The title of the act is, “ An Act to revoke and abolish the present municipal government of the town or city of Palatla, and to reorganize a city government for the said towmor city.” It is apparent that the purpose of section 30 was (and its effect would be, if valid,) that the existing government under the general municipal law should not be affected until the juncture mentioned in such section should be reached.
The 5th section authorizes the council to levy taxes to the maximum extent of two per cent, of the assessed value of the property in the city — and section 6 authorizes the issue of bonds for sanitary and municipal purposes by the-'council, with the approval of a majority of the registered voters. Section 17, on the other hand, allows taxation for ordinary municipal purposes to the extent of two and a-half per cent, of the value of the property, and such purposes are declared to inelu le all municipal purposes except, interest on debt, and tax for sinking fund and a tax to pav any judgment against the city or levied in obedience toa mandamus; for these additional levies may be made.
The 8th section reserves to or confers upon the city all the rights, powers and privileges provided for by the general municipal incorporation statutes, not inconsistent with the provisions of the preceding seven sections. There is. much legislation in the sections following the eighth as to matters concerning which no provision is made by the first eight sections — and such legislation is entirely inconsistent with the provisions of the general incorporation law on simiHfor subjects. Section 16 gives the Mayor and Council power to create such officers (other than those specially provided for by the act), and to provide for their appointment or election, but their “ compensation and terms of service*302bhall be fixed before their election, and the compensation shall not be increased or diminished daring their term of office.” Admitting that the power to create the offices is implied by the authority given in the eight sections, or in the general municipal incorporation law, there is still no such limitation as to compensation in either. “No Councilman shall be eligible to any other office during the period for which he was elected,” is also a provision of section 16,. not to be found elsewhere in any municipal laws applicable to Palatka. Section 17 gives power not only to regulate but to prohibit, and suppress theatrical and other exhibitions, shows, parades and amusements, and power to punish violation of municipal ordinances by fine to the extent of two hundred dollars or imprisonment to the limit of three months. No such power as to suppressing or prohibiting theatricals and other amusements is to be found in the eight sections or the general municipal statute, and though the maximum limit of fine prescribed by the latter is $500 the maximum imprisonment is only sixty days.
It is apparent from the above review of the genuine and of the spurious sections, and of the general municipal law, as adopted by one of the former sections, that the same special objects are provided for in a different manner in the two parts of the ostensible law. The two parts are connected in subject-matter. Had they both been actually enacted by the legislative power, and there was some defect of procedure as to the 9th and subsequent sections, vitally affecting their force as law, but no such informality as to the first eight sections, could it be said that the law making power would have adopted the eight sections without the others ? In so far as the express provisions of the sections subsequent to the eighth are inconsistent with those preceding them, or with the general municipal law, they would, if valid, control; and this rule each branch of the law making *303power must be conclusively presumed to understand. "Where the provisions of the valid and invalid parts of a statute are connected iti subject matter, and are such that they depend on each other and operate together for the same purpose, or are otherwise so connected together in meaning, that it cannot be presumed the Legislature would have passed the one without the other, the whole act falls. The same result must, even more unquestionably, follow, where the invalid provisions are of such a character as that were they valid they would overcome or nullify the provisions of the valid part on the same subject.
It is true that if a statute attempts to accomplish two or more objects, and is void as to one, it may still be in every respect complete and valid as to the other, but if its purpose is to accomplish a single object only, and some of its provisions are void, the whole must fail unless sufficient remains to effect the object without the aid of the invalid portion. The purpose in the case before us was to revoke the éxisting government of a city and establish a municipality with altered powers, and in so far as both the time when the powers were to become operative and what they should be, the provisions of the spurious portion of the act are entirely different from those of the other part.
It is a rule that if, when the unconstitutional part is stricken out, that which remains is complete in itself and capable of being executed in accordance with the apparent legislative intent, wholly independent of that which was rejected, it must be sustained ; and this rule is relied upon as one which supports the eight sections as an independent valid law. Cooley Const. Litn.
If the meaning of this rule be that when the provisions of the genuine parts are such as to sustain an enforcement of the legislative intent shown by them, considered of themselves, they are to be sustained although there may be in *304the invalid parts provisions on the same subject which indicate a different legislative intent, then doubtless the eight sections are valid. Such, however, is not the meaning of the rule. Its meaning is, that when there is in the invalid portion nothing which shows a different legislative-intent as to the subject matter of the genuine parts than is shown by the latter, and the latter parts are sufficient to secure or authorize an enforcement of this intent, (or, in other words, their own execution,) without the aid of whatever there may be in the invalid parts, the genuine parts will stand.
A consideration of the cases cited by Judge Cooley, from whom we get the rule as expressed, will elucidate its meaning.
In State, ex rel., vs. Commissioners of Perry Co., 5 O. S., 497, the facts were that a statute had been passed in 1853 which, by its first section, provided for the removal of the county seat of Perry county from New Lexington to Somerset, in case the majority of the electors voting at the next general election should vote in favor of such removal. The manner of voting on the question at such election, and of canvassing the votes and certifying the result., was prescribed by subsequent sections. The 5th section of the act provided that if a majority of the electors should vote against removal, the County Cotntoissioners should surrender certain obligations which had been previously given to them under an act of 1851, to secure the payment of money to erect county buildings at New Lexington, to which place the county seat had been removed from Somerset pursuant to an election he'd under the act of 1851, It is perfectly clear that the provisions of the act, other than the 5th section, which imposed a forfeiture and was of itself unconstitutional, were, when considered of themselves or independent of the fifth section, operative or capable of being enforced, yet the. *305whole act was held' invalid. “ The provisions of the 5th section,” say the court, “ are such as would naturally influence the vote upon .the adoption of the first and main section, and it would be a fraud upon the voters of Perry county to procure their adoption of the first section by means of the threatened penalties of the fifth, and then declare the fifth section void, but allow it to accomplish its purpose by giving vitality and effect to the first, which, without it, would never have been adopted. The provision's of both sections are made equally to depend upon the result of the election ; they were submitted by the Legislature collectively to the voters, and could only be passed upon as a whole and must therefore stand or fall together.” In Slausson vs. Racine, 13 Wis., 398, the first section of the statute provides that certain lands in Eacine township and adjacent to the city of Eacine shall be annexed to the city ; and the second section defines the new boundaries of the city, and then follows a proviso that the farming and agricultural lands annexed should be exempt from certain taxes, and should be taxed for city and ward purposes at a different and less rate than other lands in the city. If lands are annexed “ they must,” says the opinion, “ be taxed as other lands in the city, and that is a matter proper to be considered by the Legislature in determining whether they shall be annexed. In this act it is evident the Legislature had it under consideration and that they annexed these lands with the idea that they might protect them against such hardships by a proviso for a less rate of taxation. The proviso was clearly-intended as a compensation for the annexation, and stronger language could not be well selected to show that the Legislature intended the one to be subject to the condition stated in the other, and that they would not have annexed them unless they had supposed that effect could be given to the *306¡proviso.” There is no doubt but that the act would have -been operative to annex the lands, if it could be considered ais entirely independent of the intent shown hv the uncouuliiional proviso.
These and other cases cited by Judge Cooley show that his meaning is what we suggest it to be. C. C. L., 212.
It is apparent that the eight sections are neither complete in themselves nor capable of being executed in accordance with the legislative intent, as such intent appears from the whole aet. The two parts are not wholly independent of each other; the effect of one is overcome by the provisions of the other. In each of the two parts are provisions in the same features of a single scheme.
If there were in those sections, which were not adopted 'by the two houses of the Legislature, no provisions inconsistent with either the preceding eight sections, or with the •provisions of the general municipal incorporation law, a case would be presented in which the eight sections would stand .as a valid enactment, for we could then see and would be authorized to say that they exercised no influence upon the G-overnor in the performance of his function of approving the hill. If, moreover, the ninth and subsequent sections related to some entirely 'distinct matters or features of which those of the eight sections were entirely independent, the •same conclusion might be reached, but as the case stands it is clear that the matters and purposes of the provisions of the two parts are not only not independent, but in some cases the matters are identical, and a different purpose as to them, or as to how they shall be effected, is undeniable.
No presumption, inconsistent with the view that the Governor considered and approved the bill with the belief that all its parts had received the legislative sanction indicated by the signatures it bore, and that he ratified it as a whole, is permissible. However much more the bill may secure *307the commendation of some without the ninth and subsequent sections than with them, it cannot be held that the provisions of these sections, so inconsistent as they are with those of the former relating to the same subjects, did not influence his judgment and secure his approval of the measure. We cannot say what his action would have been had they not been before him as a part of the ostensible perfect bill submitted for Iris official action, nor can we affirm that in case of his vetoing the bill if it bad not had the ninth and subsequent sections, that the Legislature would have passed it over the veto. Whether lie would have approved, vetoed or permitted it to become a law without bis signature, or what would have been the action of the Legislature in case of a veto, is necessarily a matter of speculation.
It cannot be said that the Governor is no part of the lawmaking power; he is made a part by an express provision of the Constitution, section 28 of Article III. His participation in the making of laws is expressly provided for at, an exception to the general prohibition of the second'article of the Constitution against any person properly belonging to one department of the government exercising power appertaining to another department. By such section 28 every bill that may have passed the Legislature must, “ before becoming a law, be presented to the Governor ; if he approves it he shall sign it, but if not he shall return it with his objections to the house in which it originated,” and a two-thirds vote of the members present in each house is necessary to make it a law against such objections. If any bill shall not be returned within five days after it is presented to the Governor, or if it shall not be filed by him in the office of the Secretary of State in ten days after the adjournment of the Legislature, should that body adjourn before the expiration of the five days, it is true the bill shall be a law in like manner as if he had signed it, yet the spirit of *308these limitations as to time was not to either disparage the importance of the functions of the Governor as to legislation, or relieve him from a faithful performance of his duty in considering and forming an intelligent opinion of the bill presented, hut it was to secure promptness of action on his part, and in the case of the ten day limitation the purpose was also to extend his powers as to legislation beyond the end of the session of the Legislature, whereas without it his powers would have expired with the session. The purpose of the section of the Constitution was to require of the Governor careful consideration of every bill before it can become a law, and the exercise of his judgment as a public official as to the wisdom of the proposed legislation, in the light of public interest., and to require an indication of such judgment by express approval, or by silent acquiescence after investigation, or by express disapproval. The authorities speak of the Governor as being a component part of the law-making power in the exercise of these functions. Fowler vs. Pierce, 2 Cal., 165; Cooley’s Const. Lims., 184.
In May, 1887, Governor Perry asked the opinion of the Justices ot this court (if it could be properly required) as to his duty to disapprove certain bills as beyond the power of the Legislature to pass at its then pending session, though otherwise unobjectionable. The Constitution makes it our duty to interpret the Constitution, at the request of the Governor, upon any question affecting his “ executive-powers and duties.’ ” u e declined to give the opinion because the question asked affected a legislative and not an executive duty of the Governor. Chief Justice McWhorter, speaking tor the several justices, (p. 298, 23 Fla., Repts,) said : “ Is the opinion you desire one relating to your ‘ executive powers and duties ?’ The e act legal meaning of the word ‘ executive ’ has been many times authoritatively fixed and defined. It means a duty appertaining to the *309execution of the laws as they exist. It would follow that the law must be enacted according to all the terms prescribed by the Constitution before the duty of executing it can exist. Any duty imposed by the Constitution on the Governor with reference to a bill, before it becomes a law, is not an executive duty. The enactment of laws is a legislative duty, and when your Excellency is required by the Constitution to do any act which is an essential pre-requisite thereto, such act is legislative, and is performed by you as a part of the law-making power, and not as the law-executing power.”
If the provisions are not meaningless, why is he not a part of the law-making power ? Both the approval of and the silent acquiescence in a bill involves the consideration of its provisions and so does a disapproval. A failure to approve or to veto can not be regarded as an omission to consider the bill, but can be regarded only as a silent acquiescence after careful consideration of all the provisions of the bill; any other theory imputes to the Governor absolute dereliction of duty. No bill can be approved or disapproved without an opportunity to consider it, and the consideration and approval or disapproval of a bill of one import or effect, does not even involve an opportunity to consider another bill of substantially different legal import or effect. Unless substantially the same bill as was passed by the Legislature is submitted to the Governor for his approval or disapproval, it can not become a law either by his approval or silence, or against his disapproval, and this is so because the Constitution requires that before a bill can become a law, it must be submitted to the Governor.
No bill of the same import or legal effect as the first eight sections has ever been pi’eseuted to the Governor for his action, and if we should sustain these sections, we *310would do so without his ever having had an opportunity to act upou them as a governmental measure of the import and effect which they, of themselves, carry. There, then, is no difference between this case and one in which an entirely distinct bill of the same legal effect as the eight sections qualified by the other 23 sections had* been presented to him.
The authorities cited above are consistent with each other and affirm the invalidity of the first eight sections.
Whenever an ostensibly perfect bill is submitted to the Glovernor for his action as a part of the law making power, and he considers and approves its several parts collectively- and with the idea that they are all valid, and it subsequent, ly appears that some of them are spurious, a court should hesitate before pronouncing any of its parts to have the-force of law, and should not give them such effect, unless it is entirely clear that the spurious parts are such as could not have influenced him to approve the other parts, or, in other words, unless the latter are entirely severable, or distinct, and independent from the former. Any other rule must result in trespass by the judicial department upon the legislative domain, and encourage not only negligence, but even efforts upon the part of interested evil persons to secure the interpolation of matter which they might think would overcome some known executive objection, and yet not defeat the genuine parts of the bill.
The first eight sections, as well as the others, are void.
The motion to quash the return is denied, and the judgment of the court will be that the respondent go without day and recover his costs to be taxed by the clerk. State, ex rel., vs. County Commissioners, Sumter Co., 22 Fla., 364, 370. It will he so ordered.